DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “estimator” in claim 1 and claim 11, which is considered hardware/software based on para. 158-159 of the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 11-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Applicant’s invention is drawn to facilitating a group hybrid automatic repeat request procedure for sidelink group-case in advanced networks to support highly reliable communications.
	Applicant’s independent claim 11 recites, inter alia, a method as defined in the specification (para. 96-104 and Fig. 7), determining first sidelink control information received via a sidelink control channel is successfully decoded and that second sidelink control information received via a sidelink shared channel is not successfully decoded (para. 98 and Fig. 7), based on the second sidelink control information not being successfully decoded, transmitting negative acknowledgement data, based on the first sidelink control information being successfully decoded, a successful acknowledgement is not transmitted (para. 99 and Fig. 7), based on the transmitting, preparing a channel estimator to receive respective retransmissions from respective user equipment of a group of user equipment (para. 63), receiving respective retransmissions of the second sidelink control information via the sidelink shared channel from the respective user equipment of the group of user equipment in response to the negative acknowledgement data (para. 100 and Fig. 7).
	Applicant’s independent claim 11 comprises a particular combination of elements, which is neither taught nor suggested by the prior art.
	Accordingly, applicant’s claims are allowed for these reasons and for the reason
recited by applicant regarding claims 11-17 in the remarks filed 9/29/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 9/29/2022 have been fully considered but they are not persuasive.  The examiner notes a message was left with the representative (Patricia Murphy Reg. No. 55,964) on 12/7/2022 to discuss possible amendments, however, no call was returned.
	Applicant argues on page 8 of the remarks that claims 1 and 18 have been amended and the rejections should be withdrawn.  The examiner respectfully disagrees.
	While amendments have been made, the issues remain:
In claim 1 that lines 14-15 include “based on the negative acknowledgement information from the third user equipment, activating a group retransmission”, while lines 15-16 include “activating a group retransmission based on an indication received via higher layer signaling”.  Thus, what precisely is “activating” including, how “activating” is being performed, and when “activating” is being performed, is unclear;
In claim 18 that in lines 4-5 “the data packet comprises sidelink control information that indicates activation of a group retransmission” and in lines 10-11 “negative acknowledgement indicates the activation of the group retransmission” makes unclear the “indicates” and “activation of group retransmission”.  Accordingly, applicant’s argument is not persuasive.
	Applicant argues with respect to claims 1-3 and 5-10 that Su (Su et al. (US 2020/0127775 A1)) “does not teach or suggest "wherein an absence of successful acknowledgement information indicates that the third user equipment successfully decoded the data packet,"” on page 9; and argues Cao (Cao et al. (US 2020/0259600 A1)) “does not teach or suggest the elements of claim 1 related to "activating a group retransmission based on an indication received via higher layer signaling, wherein the activating comprises facilitating, at the third user equipment, preparation of a channel estimator for receipt of data from multiple transmitters during the group retransmission."”.  The examiner respectfully disagrees.
	As an initial matter, the examiner notes amendments have introduced indefinite limitations regarding “activating a group retransmission” since “activating a group retransmission” is “based on the negative acknowledgement information from the third use equipment” (lines 14-15) and is also “based on an indication received via higher layer signaling” (lines 15-16).  Further, applicant’s arguments with regards to the newly added amendment of “facilitating” is moot based on new grounds of rejection.  Accordingly, applicant’s arguments are not persuasive.
	Applicant arguments with respect to claim 4 on page 10 are based on the above arguments of claim 1.
	Applicant’s arguments are not persuasive for the same reasons as with respect to claims 1-3 and 5-10 above.
	Applicant argues with respect to claim 18 (and 19-20) on pages 11-12 that Wu (Wu et al. (US 2020/0351032 A1)) “does not teach or suggest at least [the negative acknowledgement indicates the activation of the group retransmission and facilitates the third user equipment being prepared for receipt of retransmissions from multiple equipment, wherein the multiple equipment comprises the first user equipment and the second user equipment]”, and general assertions that the disclosures of Cao and Su are different than claim 18. The examiner respectfully disagrees.
As an initial matter, the examiner notes amendments have introduced indefinite limitations since lines 4-5 include “the data packet comprises sidelink control information that indicates activation of a group retransmission” and lines 10-11 include “negative acknowledgement indicates the activation of the group retransmission” which makes unclear the “indicates” and “activation of group retransmission”.  Further, applicant’s arguments with regards to the newly added amendment of “prepared for receipt” is moot based on new grounds of rejection.  Accordingly, applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1:  lines 14-15 include “based on the negative acknowledgement information from the third user equipment, activating a group retransmission”, while lines 15-16 include “activating a group retransmission based on an indication received via higher layer signaling”.  Thus, what precisely is “activating” including, how “activating” is being performed, and when “activating” is being performed, is unclear.  Examination continued based on “activating” may be optional, and retransmission of data based on negative acknowledgement, transmission of negative acknowledgement when data is not successfully decoded, and acknowledgement is omitted when data is successfully decoded.
	Regarding claim 18:  lines 4-5 include “the data packet comprises sidelink control information that indicates activation of a group retransmission” and lines 10-11 include “negative acknowledgement indicates the activation of the group retransmission” makes unclear the “indicates” and “activation of group retransmission”.  Thus, what precisely is being indicated, how it is being indicated, and when it is being indicated, is unclear.  Examination continued based on “indicates”/“activation” may be optional, and retransmission of data based on negative acknowledgement, transmission of negative acknowledgement when data is not successfully decoded, and acknowledgement is omitted when data is successfully decoded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2020/0351032 A1) hereinafter Wu in view of Su et al. (US 2020/0127775 A1) hereinafter Su, further in view of Cao et al. (US 2020/0259600 A1) hereinafter Cao, and further in view of Tooher et al. (US 2019/0020381 A1) hereinafter Tooher.
	Regarding claim 1, Wu teaches a first user equipment (UE 120; Fig. 12, receiving (RX) UE#1; Fig. 5

    PNG
    media_image1.png
    662
    840
    media_image1.png
    Greyscale


), comprising: a processor (Fig. 12 showing UE 120 including processor 112); and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (memory 121 including computer program; Fig. 12), comprising: decoding a data packet received from a second user equipment (decoding Physical Sidelink Shared Channel (PSSCH) received from transmitting (TX) UE; para. 112 and para. 115 and Figs. 4-5, PSSCH includes data packet; para. 99) resulting in a successfully decoded data packet (RX UEs successfully decodes the PSSCH, only feeds back NACK when fails to decode and no feed back when successfully decodes; para. 112 and para. 115), wherein the decoding comprises decoding sidelink control information (sidelink control information (SCI); para. 89 and 101, TX UE notifies RX UEs of SCI, SCI decoded; para. 138-139) that comprises a first designated resource of a sidelink control channel (SCI reserves Physical Sidelink Control Channel (PSCCH); para. 47 and para. 96 and para. 101, resource for PSCCH; para. 170) and a second designated resource of a sidelink shared channel (SCI includes resources for PSSCH; para. 47 and para. 96 and para. 101, another resource for PSSCH; para. 170); and wherein the first user equipment (RX UE#1; Fig. 5), the second user equipment (TX UE; Fig. 5), and the third user equipment (RX UE#2; Fig. 5) are included in a defined group of user equipment (TX UE and RX UEs belong to the same group; para. 124) applicable to the group hybrid automatic repeat request procedure (groups of UEs using Hybrid Automatic Repeat Request (HARQ); para. 112-117, including NACK only mode; para. 11 and para. 20 and para. 112), wherein the multiple transmitters comprise a first transmitter of the first user equipment and a second transmitter of the second user equipment (an RX UE attempts to receive and decode HARQ feedback from multiple TX UEs; para. 82).
	Wu does not explicitly disclose receiving, from a third user equipment, negative acknowledgement information that indicates the data packet was not successfully decoded at the third user equipment, wherein an absence of successful acknowledgement information indicates that the third user equipment successfully decoded the data packet.
 	However, in the same field of endeavor, Su teaches receiving, from a third user equipment (target user equipment (TUE); Fig. 3), negative acknowledgement information that indicates the data packet was not successfully decoded at the third user equipment (cooperation user equipment (CUE) 1 and CUE 2 receives NACK from TUE when TUE fails to correctly decode received data; para. 181 and para. 187), wherein an absence of successful acknowledgement information indicates that the third user equipment successfully decoded the data packet (feedback message includes ACK or NACK; para. 174 where the disclosed alternatives of "ACK or NACK" suggests a NACK only mode); 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Su to the system of Wu, where Wu's HARQ feedback (para. 07) along with Su's UE cooperation (para. 05-06) improves efficiency in retransmission.
	The combination of Wu and Su does not explicitly disclose based on the negative acknowledgement information from the third user equipment, activating a group retransmission based on an indication received via higher layer signaling; and transmitting, to the third user equipment, during a group hybrid automatic repeat request procedure, sidelink control information via the sidelink control channel at the first designated resource and the successfully decoded data packet via the sidelink shared channel at the second designated resource, wherein the second user equipment retransmits the data packet during the group hybrid automatic repeat request procedure.
	However, in the same field of endeavor, Cao teaches based on the negative acknowledgement information from the third user equipment (UE3; Fig. 6B), activating a group retransmission based on an indication received via higher layer signaling (cooperating UE(s) retransmit successfully received data packet to target UE that sent NACK; para. 97 lines 1-5, Fig. 6B); and transmitting, to the third user equipment, during a group hybrid automatic repeat request procedure, sidelink control information via the sidelink control channel at the first designated resource (cooperating UE(s) sends SCI in SL control channel to target UE that sent NACK; para. 116 indicating control on first designated resource) and the successfully decoded data packet via the sidelink shared channel at the second designated resource (cooperating UE(s) performs retransmission of successfully decoded/received data packet to target UE that sent NACK; para. 92, 97 lines 1-5 and para. 113, cooperative data (re)transmission on resource for SL transmission; para. 116-119 indicating data on second designated resource), wherein the second user equipment (original transmitter as leader UE (LUE) instead of BS; para. 95 lines 8-22 and para. 98 lines 6-7 and 32-35) retransmits the data packet during the group hybrid automatic repeat request procedure (leader UE also performs SL retransmissions; para. 98 lines 32-35).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Cao to the modified system of Wu and Su, where Wu and Su's modified system along with Cao's UE cooperation and sidelink communication with HARQ (para. 04) improves the system by improving reliability, throughput, and capacity.  
	The combination of Wu, Su, and Cao does not explicitly disclose wherein the activating comprises facilitating, at the third user equipment, preparation of a channel estimator for receipt of data from multiple transmitters during the group retransmission.
	However, in the same field of endeavor, Tooher teaches wherein the activating comprises facilitating, at the third user equipment, preparation of a channel estimator for receipt of data from multiple transmitters during the group retransmission (cooperating set of wireless transmit/receive unit (WTRU) (third user equipment) share channel estimation (prepared for receipt of retransmission) in amplify-and-forward; para. 131, cooperative phase takes place upon cooperating WTRUs receiving NACK; para. 146, cooperating WTRUs help transmit/receive data for another WTRU in uplink or downlink; para. 100 and para. 106).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Tooher to the modified system of Wu, Su, and Cao, where Wu, Su, and Cao’s modified system along with Tooher’s cooperating WTRUs and data redundancy (para. 06-07) improves efficiency by determining how appropriate sets of WTRUs cooperate and sharing copies of identical data.
	Regarding claim 2, the combination of Wu, Su, Cao, and Tooher teaches the limitation of the previous claim 1.
	Wu further teaches the data packet comprises an indication (group ID indicated in SCI in PSCCH; para. 110) to implement the group hybrid automatic repeat request procedure for the data packet (all second UEs in group share one Physical Sidelink Feedback Channel (PSFCH), determined by group ID; para 18 where sharing PSFCH indicates implementing group HARQ).
	Regarding claim 3, the combination of Wu, Su, Cao, and Tooher teaches the limitation of the previous claim 2.
	Wu further teaches the indication to implement the group hybrid automatic repeat request procedure comprises identification of a group shared sidelink feedback channel (all second UEs in group share one PSFCH, determined by group ID; para 18, group ID indicated in PSCCH; para. 23) for negative acknowledgement only hybrid automatic repeat request feedback (HARQ feedback modes includes only feedback of negative acknowledgement mode; para. 11).
	Regarding claim 5, the combination of Wu, Su, Cao, and Tooher teaches the limitation of the previous claim 1.
	Cao further teaches the decoding comprises determining the data packet passed a cyclic redundancy check examination, resulting in the successfully decoded data packet (CRC used to determine whether data decoded correctly; para. 134).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Cao to the modified system of Wu, Su, Cao, and Tooher, where Wu, Su, Cao, and Tooher’s modified system along with Cao's UE cooperation and sidelink communication with HARQ (para. 04) improves the system by improving reliability, throughput, and capacity.  
	Regarding claim 6, the combination of Wu, Su, Cao, and Tooher teaches the limitation of the previous claim 1.
	Wu further teaches the sidelink control information comprises the first designated resource of the sidelink control channel (SCI reserves PSCCH; para. 47 and para. 96 and para. 101, resource for PSCCH; para. 170) and the second designated resource of the sidelink shared channel (SCI reserves PSSCH; para. 47 and para. 96 and para. 101, resource for PSSCH; para. 170).
	Regarding claim 7, the combination of Wu, Su, Cao, and Tooher teaches the limitation of the previous claim 1.
	Su further teaches the transmitting of the successfully decoded data packet during the group hybrid automatic repeat request procedure is performed concurrently with a retransmission of the data packet by the second user equipment (para. 185 and para. 188 and Fig. 3 describing CUE 1 and CUE 2 both retransmitting correctly decoded data at operation 4).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Su to the modified system of Wu, Su, Cao, and Tooher, where Wu, Su, Cao, and Tooher’s modified system along with Su's UE cooperation (para. 05-06) improves efficiency in retransmission.
	Regarding claim 8, the combination of Wu, Su, Cao, and Tooher teaches the limitation of the previous claim 1.
	Wu further teaches after the decoding, sending the successfully decoded data packet to network equipment such that a transmission of the data packet to the first user equipment is completed (terminals being computer in vehicle; para. 70, use of data services in Vehicle to everything (V2X); para. 118 and para. 130-131 and para. 195 where use of data services by terminal indicates sending successfully decoded data to network equipment and completed transmission of data; para. 96).
	Regarding claim 9, the combination of Wu, Su, Cao, and Tooher teaches the limitation of the previous claim 1.
	Wu further teaches receiving the negative acknowledgement information comprises receiving a shared sidelink feedback channel indicated in the sidelink control information included in the successfully decoded data packet (RX UEs receives SCI indicating PSFCH shared by RX UEs; para. 166, RX UEs successfully decodes the PSSCH; para. 112 and para. 115, PSSCH includes SCI; para. 41 and para. 207).
	Regarding claim 10, the combination of Wu, Su, Cao, and Tooher teaches the limitation of the previous claim 1.
	Wu further teaches the group hybrid automatic repeat request procedure is configured to operate according to a fifth generation wireless network communication protocol (groupcast HARQ feedback method for 5G New Radio (NR) vehicle to everything (V2X) system; para. 74 and para. 76 and para. 107 and para. 151).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Su, in view of Cao, in view of Tooher, and further in view of Khoryaev et al. (US 2020/0220694 A1) hereinafter Khoryaev.
	Regarding claim 4, the combination of Wu, Su, Cao, and Tooher teaches the limitation of the previous claim 2.
	The combination of Wu, Su, Cao, and Tooher does not explicitly disclose the indication to implement the group hybrid automatic repeat request procedure comprises information to reserve the sidelink shared channel for retransmission.
	However, in the same field of endeavor, Khoryaev teaches the indication to implement the group hybrid automatic repeat request procedure comprises information to reserve the sidelink shared channel for retransmission (pointer for resources for retransmission included in SCI; para. 52).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Khoryaev to the modified system of Wu, Su, Cao, and Tooher, where Wu, Su, Cao, and Tooher's modified system along with Khoryaev's resource allocation (para. 38) improves efficiency of the system by reducing feedback resource overhead.

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Cao, further in view of Su, and further in view of Tooher.
	Regarding claim 18, Wu teaches a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor of a first user equipment (Fig. 12 showing UE 120 memory with program 121 and processor 122), facilitate performance of operations, comprising: receiving a data packet from a second user equipment (

    PNG
    media_image2.png
    662
    840
    media_image2.png
    Greyscale
RX UE receives data packet; para. 115-116), wherein the data packet comprises sidelink control information that indicates activation of a group retransmission (PSSCH includes data packet; para. 99, PSSCH includes sidelink control information (SCI); para. 41 and para. 207, all second UEs in group share one PSFCH, determined by group ID; para 18, group ID indicated in SCI; para. 23 where sharing PSFCH indicates implementing group HARQ), a group shared physical shared channel for negative acknowledgement only hybrid automatic repeat request feedback (SCI indicates negative acknowledgement (NACK)-only feedback; para. 122 and para. 139), and a sidelink shared channel resource reserved for retransmission (Physical Sidelink Shared Channel (PSSCH) resources in SCI; para. 170) wherein the multiple equipment comprises the first user equipment and the second user equipment (an RX UE attempts to receive and decode HARQ feedback from multiple TX UEs; para. 82).
	Wu does not explicitly disclose transmitting the data packet to a third user equipment based on first successful decoding of the data packet at the first user equipment and receipt of a negative acknowledgment from the third user equipment, and wherein the transmitting is performed concurrently with another retransmission of the data packet by the second user equipment.
	However, in the same field of endeavor, Cao teaches transmitting the data packet to a third user equipment based on first successful decoding of the data packet at the first user equipment (retransmission of successfully received data packet; para. 97 lines 1-5, UE1 performs SL retransmission to UE2; Fig. 6B) and receipt of a negative acknowledgment from the third user equipment (cooperating UE(s) receives NACK and performs retransmission of successfully decoded/received data packet to target UE that sent NACK; para. 92 and para. 97 lines 1-5 and para. 113), wherein the transmitting is performed concurrently with another retransmission of the data packet by the second user equipment (retransmission by BS/leader UE (LUE) at same time as retransmission by UE1 (cooperating UE); para. 97 lines 25-31, original transmitter as LUE instead of BS; para. 95 lines 8-22).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Cao to the system of Wu, where Wu's HARQ feedback (para. 07) along with Cao's UE cooperation and sidelink communication with HARQ (para. 04) improves the system by improving reliability, throughput, and capacity.
	The combination of Wu and Cao does not explicitly disclose wherein the negative acknowledgement indicates the activation of the group retransmission, wherein a determination of respective absences of successful acknowledgment does not indicate the activation of the group retransmission.
	However, in the same field of endeavor, Su teaches wherein the negative acknowledgement indicates the activation of the group retransmission (Fig. 3 and para. 187 and para. 190 showing/describing NACK sent to CUE 1 and CUE 2 when TUE does not correctly decode receive data, feedback message includes ACK or NACK; para. 174 where the disclosed alternatives of "ACK or NACK" suggests a NACK only mode) wherein a determination of respective absences of successful acknowledgment does not indicate the activation of the group retransmission (Fig. 3 and para. 187 and para. 190 showing/describing NACK sent to CUE 1 and CUE 2 when TUE does not correctly decode receive data, feedback message includes ACK or NACK; para. 174 where the disclosed alternatives of "ACK or NACK" suggests a NACK only mode).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Su to the modified system of Wu and Cao, where Wu and Cao's modified system along with Su's UE cooperation (para. 05-06) improves efficiency in retransmission.
	The combination of Wu, Cao, and Su does not explicitly disclose negative acknowledgement facilitates the third user equipment being prepared for receipt of retransmissions from multiple equipment.
	However, in the same field of endeavor, Tooher teaches negative acknowledgement facilitates the third user equipment being prepared for receipt of retransmissions from multiple equipment (cooperating set of wireless transmit/receive unit (WTRU) (third user equipment) share channel estimation (prepared for receipt of retransmission) in amplify-and-forward; para. 131, cooperative phase takes place upon cooperating WTRUs receiving NACK; para. 146, cooperating WTRUs help transmit/receive data for another WTRU in uplink or downlink; para. 100 and para. 106).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Tooher to the modified system of Wu, Cao, and Su, where Wu, Cao, and Su's modified system along with Tooher’s cooperating WTRUs and data redundancy (para. 06-07) improves efficiency by determining how appropriate sets of WTRUs cooperate and sharing copies of identical data.
	Regarding claim 19, the combination of Wu, Cao, Su, and Tooher teaches the limitations of the previous claim 18.
	Cao further teaches transmitting the data packet to the third user equipment (retransmission of successfully received data packet; para. 97 lines 1-5, UE1 performs SL retransmission to UE2; Fig. 6B) comprises: retransmitting the sidelink control information via a physical shared control channel at a first resource defined by the sidelink control information (SL retransmission by leader UE separate from SL retransmission by cooperating UE; Fig. 6B, SCI includes resource for SL transmission; para. 116-119 indicating physical shared control channel defined by SCI); and transmitting the data packet on a physical shared sidelink control channel via a second resource defined by the sidelink control information (SL retransmission by cooperating UE separate from SL retransmission by leader UE; Fig. 6B, SCI includes which cooperating UE is retransmitting; para. 116-119 indicating physical shared control channel via resource defined by SCI).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Cao to the modified system of Wu, Cao, Su, and Tooher where Wu, Cao, Su, and Tooher's modified system along with Cao's UE cooperation and sidelink communication with HARQ (para. 04) improves the system by improving reliability, throughput, and capacity.
	Regarding claim 20, the combination of Wu, Cao, Su, and Tooher teaches the limitations of the previous claim 18.
	Cao further teaches the transmitting comprises transmitting the data packet during a group hybrid automatic repeat request retransmission (retransmission of successfully received data packet; para. 97 lines 1-5, Fig. 6B).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Cao to the modified system of Wu, Cao, Su, and Tooher where Wu, Cao, Su, and Tooher's modified system along with Cao's UE cooperation and sidelink communication with HARQ (para. 04) improves the system by improving reliability, throughput, and capacity.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Li et al. (US 2021/0306824 A1) discloses broadcast, multicast, and unicast on sidelink for 5G EV2X.
	Ryu et al. (US 2020/0351033 A1) discloses resource allocation method and apparatus in wireless communication system.
	Miao (US 2021/0297199 A1) discloses Hybrid Automatic Repeat Request feedback for wireless communication.
	VILAIPORNSAWAI et al. (US 2020/0106559 A1) discloses a system and method for control and data channel reliability enhancement using multiple diversity domains.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE L PEREZ whose telephone number is (571)270-7348. The examiner can normally be reached M-F 11 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.L.P./Examiner, Art Unit 2474 

/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474